Citation Nr: 1704811	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  05-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for posttraumatic stress disorder (PTSD), initially rated as 30 percent disabling. 
 
2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).

The issue of a higher initial rating for PTSD was remanded by the Board in February 2008, September 2010 and September 2012 for additional development. 

The September 2012 remand also found that the issue of entitlement to TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU was to be considered as part of the determination of the appropriate disability rating for the service-connected PTSD rather than as a separate claim.  Id. 

In January 2016, the Board remanded the issues of entitlement to an increased disability rating for PTSD and entitlement to TDIU for further development.   The development has been completed and associated with the claims file.  A Supplemental Statement of the Case was issued in March 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on a review of the documents in the Veteran's electronic claims files, it appears that the RO, with regard to the Veteran's claims on appeal, failed to consider a statement from the Veteran's treating provider at Alsan Medical Clinic, which was submitted by the Veteran's representative in November 2016.  The statement from C.C., M.D. indicates that the Veteran is unable to work due to his disabilities, including his service-connected PTSD.  The Board acknowledges that the RO issued a supplemental statement of the case as instructed by Board in the January 2016 remand to the RO and as required by VA regulation.  However, the supplemental statement of the case was issued in March 2016, and the aforementioned additional private medical record was associated with the Veteran's claims file after that date.  A review of the electronic claims folder does not show that that the Veteran or his representative waived consideration of that evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).  

As a result, the RO must consider all evidence pertaining to the Veteran's remaining claims on appeal in the first instance.   Therefore, these claims must be remanded for this procedural step to be completed.  See 38 C.F.R. § 19.31(c) (the agency of original jurisdiction is to issue a supplemental statement of the case when, pursuant to a Board remand, it develops evidence or cures a procedural defect).   

The Board observes that the aforementioned November 2016 letter from Dr. C indicates that she has been treating the Veteran for his disabilities, including his PTSD, for 40 years.  However, the Veteran's treatment records from Alsan Medical Clinic have not been associated with his claims file. The RO must make every effort to obtain these records.

Additionally, the Board acknowledges that the Veteran was afforded VA examinations in connection with his claims in February 2015 and May 2015.   Nonetheless, the Veteran asserts that the symptoms of his service-connected PTSD are more severe than presently evaluated.  As such, the Board is of the opinion that a new VA examination should be scheduled to accurately evaluate the current severity of the disability on appeal for which the Veteran is seeking a higher disability evaluation.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the claims on appeal, for the rating period since September 2015, should be associated with the Veteran's claims file.  Likewise, all available treatment records from the Vet Center, for the rating period since January 2016, should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claims on appeal for the rating period since September 2015.

2.  The RO should take appropriate steps to obtain and associate with the record copies of treatment records from Vet Center #402 in Detroit, Michigan, for the rating period since January 2016.  

3.  After obtaining any necessary authorization from the Veteran, obtain his medical records from Alsan Medical Clinic, as well as any other private medical providers identified by the Veteran.

4.  Schedule the Veteran for a VA PTSD examination to ascertain the current severity and manifestations of his service-connected PTSD.

The claims file should be made available to the examiner for review in connection with the examination.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

5.  After completing any additional notification or development deemed necessary, the RO should also readjudicate the Veteran's claims for an increased disability rating for PTSD, as well as the claim of entitlement to TDIU.   

The RO must consider all of the evidence received since the issuance of the March 2016 supplemental statement of the case.  The RO should also undertake any additional development deemed warranted in consideration of all evidence of record.  

If the claims remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




